Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 4, 2020

                                            No. 04-20-00012-CV

                                            IN RE J.H. and C.H.

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On January 8, 2020, relators filed a petition for writ of mandamus and the real parties in
interest responded. After reviewing the petition, the response, and the record, we conclude relators
are entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Martha Tanner is ORDERED to (1) vacate her October 28, 2019 “Order on
Motion to Strike Intervenors’ Pleadings,” (2) grant relators’ motion to strike, and (3) dismiss the
petition in intervention filed by the real parties in interest for lack of jurisdiction. The writ will
issue only if we are notified Judge Tanner has not complied within fifteen days from the date of
this order.

        It is so ORDERED on March 4, 2020.


                                                                     _____________________________
                                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018-PA-01669, styled In the Interest of L.S.R., a Child, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.